    Case: 1:20-cv-02945 Document #: 26 Filed: 01/04/21 Page 1 of 3 PageID #:130




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GLEN ELLYN PHARMACY, INC.,          )
on behalf of plaintiff and          )
the class members defined herein,   )
                                    )
            Plaintiffs,             )                 Case No. 20-cv-2945
                                    )
      v.                            )                 Hon. Steven C. Seeger
                                    )
THE PRESCRIPTION SHOPPE, LLC;       )
JSB GROUP OF PHARMACIES LLC;        )
and JOHN DOES 1-10,                 )
                                    )
            Defendants.             )
____________________________________)

                                  STIPULATION TO DISMISS

       NOW COME the Parties, by and through their respective attorneys, and pursuant to Fed

R. Civ. Proc. 41(a), hereby stipulate to the dismissal of Plaintiff's individual claims with prejudice

and without costs. The claims of the putative class are dismissed without prejudice and without

costs. Plaintiff dismisses its claims against John Does 1-10 without prejudice and without costs.


Respectfully submitted,

PLAINTIFF                                             DEFENDANTS
Glen Ellyn Pharmacy, Inc.                             The Prescription Shoppe, LLC and
                                                      JSB Group of Pharmacies, LLC
s/ Dulijaza Clark
By one of his attorneys                               s/ Gigio Ninan      (with permission)
                                                      By one of their attorneys
Dulijaza (Julie) Clark
Edelman, Combs, Latturner                             Gigio Ninan
       & Goodwin LLC                                  Shankar Ninan & Co.
                                                      875 Avenue of the Americas
20 S. Clark St., Suite 1500
Chicago, IL 60603                                     Suite 1810
(312) 739-4200                                        New York, NY 10001
dclark@edcombs.com                                    Phone: 212-594-6657
                                                      Fax: 212-594-6780
                                                      gio@shankarninan.com

                                                  1
Case: 1:20-cv-02945 Document #: 26 Filed: 01/04/21 Page 2 of 3 PageID #:131



                                         Vivek Jayaram
                                         Elizabeth Austermuehle
                                         Jayaram Law, Inc.
                                         125 S. Clark Street
                                         Suite 1175
                                         Chicago, Illinois 60603
                                         Phone: 312-212-8676
                                         Fax: 312-661-5910
                                         liz@jayaramlaw.com


                                         Attorneys for Defendants




                                     2
    Case: 1:20-cv-02945 Document #: 26 Filed: 01/04/21 Page 3 of 3 PageID #:132




                               CERTIFICATE OF SERVICE
        I, Dulijaza Clark, hereby certify that on January 4, 2021, I electronically filed this
document with the Clerk of the Court using the CM/ECF system which will send notification of
such filing(s) to all attorneys of record.




                                                          s/Dulijaza Clark
                                                          Dulijaza (Julie) Clark




Daniel A. Edelman
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312)739-4200




                                               3
